Opinion issued April 10, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00590-CR
____________

RANDALL JAY LAMBERSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 1036572



 
MEMORANDUM  OPINION
           Appellant filed a motion to withdraw notice of appeal.  The motion is in
writing, signed by appellant and counsel.  We have not yet issued a decision. 
Accordingly, the appeal is dismissed.  Tex. R. App. P. 42.2(a).
          The clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).